             Case 8:20-cv-00359-GJH Document 9 Filed 12/04/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 TERRELL JOHNSON,

     Petitioner,

     v.                                                    Civil Action No.: GJH-20-359

 WARDEN BELL,

     Respondent.



                                    MEMORANDUM OPINION

          In response to the above-entitled Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241, Respondent moves to dismiss the petition or, in the alternative, for summary judgment.

ECF No. 4. Petitioner Terrell Johnson opposes the motion. ECF Nos. 7 & 8. No hearing is

necessary for the determination of the matters pending. See Local Rule 105.6 (D. Md. 2018). For

the reasons that follow, Respondent’s motion shall be granted and the petition shall be dismissed.

                                             Background

          Petitioner, who is incarcerated in Federal Correctional Institution (FCI) Cumberland,

claims that the Federal Bureau of Prisons (“BOP”) is not correctly crediting his sentence with time

he served in pre-trial custody from October 12, 2017 through July 5, 2018. ECF No. 1 at 2-3. He

states he was arrested on his “current charge” on October 12, 2017 in Washington D.C. Id. at 1.

He explains that he was on probation at the time of his arrest, but his probation was never revoked.

Id. at 2. Petitioner concludes that because his probation was not revoked he was only held in

custody on his current case during the time he spent in the D.C. jail (October 12, 2017 to July 5,

2018). Id.
          Case 8:20-cv-00359-GJH Document 9 Filed 12/04/20 Page 2 of 4



       Respondent states that Petitioner has already received credit for the time he spent

incarcerated from October 12, 2017 to July 5, 2018. ECF No. 4-1. Respondent explains that on

May 8, 2017, the Superior Court for the District of Columbia sentenced Petitioner to a suspended

sentence of 300 days and two years of supervised probation on charges of unlawful entry, violation

of a temporary protection order, destruction of property less than $200 and misdemeanor contempt

in case number 2016-DVM-002045. ECF No. 4-2 at 2-3, ¶ 3 (Declaration of Deborah Colson);

and 6-7 (DC Dept. of Corrections Computation sheet).

       On October 12, 2017, the D.C. Metro Police arrested Petitioner on charges of burglary and

theft, case number 2017-CF3-017546. ECF No. 4-2 at 3, ¶ 4.

       On March 20, 2018, the Superior Court revoked Petitioner’s probation in case number

2016-DVM-002045 and sentenced him to serve the 300-day suspended sentence. ECF No. 4-2 at

3, ¶ 5. The court gave Petitioner credit for December 20, 2016; August 29, 2017 through

September 19, 2017 (22 days); and from October 30, 2017 through March 19, 2018 (141 days).

Id., see also ECF No. 4-2 at 6 (indicating 164 days of jail credit given).

       On June 7, 2018, the Superior Court sentenced Petitioner to serve 40 months in case

number 2017-CF3-017546. ECF No. 4-2 at 3, ¶ 6. Petitioner began serving this sentence on July

6, 2018, the day after his 300-day sentence expired, and he is currently in BOP custody for service

of this sentence. Id. at ¶ 7. Petitioner was given pre-trial credit against his 40-month sentence

from the date of his arrest, October 12, 2017, through October 29, 2017. Id. at ¶ 8. Petitioner

began receiving credit for his 300-day sentence on October 30, 2017, therefore he did not receive

additional pre-trial credit against his 40-month sentence after October 29, 2017. Id., see also ECF

No. 4-2 at 14.




                                                  2
          Case 8:20-cv-00359-GJH Document 9 Filed 12/04/20 Page 3 of 4



       In his Opposition Response Petitioner takes issue with the time he spent incarcerated from

October 12, 2017, the date of his arrest, through March 19, 2018, the day before his probation was

revoked, because during that time he was only being held in custody awaiting trial for his felony

case for which he received the 40-month sentence. ECF No. 8 at 2. He argues that he should not

have been given credit for that time against his 300-day sentence; rather, he should have received

credit for that time against his 40-month sentence since that was the only reason he was in custody

during that time period. Id.

                                            Discussion

       It is the responsibility of the United States Attorney General, the Department of Justice and

the Federal Bureau of Prisons to compute sentences of prisoners committed to the custody of the

United States or the District of Columbia and apply credit where it is due. See 18 U.S.C. § 3624,

see also Leavis v. White, 898 F.2d 154 (6th Cir. 1990) (citing United States v. Norman, 767 F.2d

455, 457 (8th Cir.1985)); United States v. Clayton, 588 F.2d 1288, 1292 (9th Cir.1979).

Calculation of a federal sentence is governed by 18 U.S.C. § 3585 which provides that:

         (a) Commencement of sentence. A sentence to a term of imprisonment
         commences on the date the defendant is received in custody awaiting
         transportation to, or arrives voluntarily to commence service of sentence at, the
         official detention facility at which the sentence is to be served.

         (b) Credit of prior custody. A defendant shall be given credit toward the service
         of a term of imprisonment for any time he has spent in official detention prior to
         the date the sentence commences—

               (1) as a result of the offense for which the sentence was imposed; or

               (2) as a result of any other charge for which the defendant was arrested
               after the commission of the offense for which the sentence was imposed;

         that has not been credited against another sentence.




                                                 3
          Case 8:20-cv-00359-GJH Document 9 Filed 12/04/20 Page 4 of 4



Id. (emphasis supplied). The authority to calculate a federal prisoner’s sentence and to determine

the credit for time served resides with the Attorney General who exercises that authority through

the BOP. See United States v. Wilson, 503 U.S. 329, 334-5 (1992) (District Court does not have

the authority to determine credits when imposing a sentence).

       Turning to Petitioner’s case, the period of time from October 12, 2017 through March 29,

2018, was credited toward his 300-day sentence imposed as a result of his violation of probation.

His assertion that this period should only be credited against his 40-month sentence is without any

basis in the law. Accordingly, the petition must be dismissed.

       A separate Order follows.



_12/4/2020_______                            ___/s/__________________________
Date                                         GEORGE J. HAZEL
                                             United States District Judge




                                                4
